United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08359 The Westport Funds (Exact name of registrant as specified in charter) 253 Riverside Avenue, Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue, Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 593-7878 Date of fiscal year end: 12/31 Date of reporting period: 12/31/13 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Performance Results THE WESTPORT FUNDS Average Annual Total Returns*– December 31, 2013 Fund or Index One Year Five Years Ten Years# Since Inception#,i Westport Select Cap Fund – Class Rii 37.22% 17.82% 8.17% 10.55% Russell 2000® Indexiv 38.82% 20.08% 9.07% 7.70% Westport Fund – Class Riii 28.54% 18.78% 10.72% 11.26% Russell Midcap® Indexiv 34.76% 22.36% 10.22% 9.27% As set forth in the Funds’ prospectus dated May 1, 2013, the actual Total Annual Fund Operating Expenses for Class R shares of the Westport Select Cap Fund and the Westport Fund were 1.36% and 1.23%, respectively at December 31, 2012. Total Annual Fund Operating Expenses for Class R shares include shareholder servicing fees. During the fiscal year ended December 31, 2012, the Class R shares of the Westport Select Cap Fund and the Westport Fund both paid shareholder servicing fees equal to 0.12% and 0.13%,respectively . Please see the Funds’ Financial Highlights on pages 19 and 21 for the actual Total Fund Operating Expenses paid in fiscal 2013. Westport Advisers, LLC has also contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses do not exceed 1.50% for any class. The Adviser has agreed to maintain these expense limitations with regard to each class of each Fund through April 30, 2014. # Performance of the Class R shares of the Westport Fund reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. The following pertains to the chart above as well as to the letter to shareholders on the following pages. Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The Class R shares of the Westport Select Cap Fund and the Westport Fund commenced operations on December 31, 1997. ii The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 20. iii The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 22. iv The Russell Midcap® Index is an index comprised of the 800 smallest companies in the Russell 1000® Index and represents approximately 25% of the total market capitalization of the Russell 1000® Index (an index of the 1,000 largest companies in the Russell 3000® Index (an index of the 3,000 largest U.S. domiciled publicly-traded companies representing approximately 98% of the investable U.S. equity market)). The Russell 2000® Index, also a subset of the Russell 3000® Index, is comprised of the 2,000 smallest U.S. domiciled publicly-traded common stocks in the Russell 3000® Index, and represents approximately 8% of the total market capitalization of that index. You should note that The Westport Funds are professionally managed mutual funds, which are subject to advisory fees and other expenses, while the indices are unmanaged and do not incur expenses. You cannot invest directly in an index. v Lipper Multi-Cap Core Fund Index measures the performance of the 30 largest mutual funds that invest in a variety of capitalization ranges without concentrating 75% of more of their equity assets in any one market capitalization range over an extended period of time, and represents the total returns of the funds in the indicated category, as determined and defined by Lipper, Inc. vi S&P 500 Index consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market value weighted index with each stock’s weight in the Index proportionate to its market value. * The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 2 THE WESTPORT FUNDS LETTER TO SHAREHOLDERS January 14, 2014 Dear Fellow Shareholders, The 2013 returns from domestic equity securities were exceptional, exceeding 30% for many indices. These results reflect the stimulus from the Federal Reserve’s (“Fed”) third round of quantitative easing (a/k/a “QE3”)i that pushed investors to accept higher risk levels in their pursuit of returns. Better economic performance in 2013 than anticipated at the start of the year also supported the equity markets by sustaining the prospect of improved earnings growth. The Fed’s easy monetary policy with short term interest rates set close to zero and long term rates suppressed by QE3 promoted higher asset prices, which led to momentum and growth investing being favored over value investing. This backdrop made 2013 more challenging for The Westport Funds whose investment strategy focuses on undervalued companies with a degree of competitive advantage. WESTPORT SELECT CAP FUND During the fourth quarter the Westport Select Cap Fund’s Class R shares and Class I shares returned 9.40% and 9.45%, respectively, ahead of the Russell 2000® Index’s return of 8.72%. For the year, the Westport Select Cap Fund’s R shares and Class I shares modestly trailed the Index with an increase of 37.22% and 37.39%, respectively, compared to a return of 38.82% for the Russell 2000® Index. Since inception 16 years ago, the Westport Select Cap Fund R shares have outperformed by just under 300 basis pointsii a year, 10.55% to 7.70%, both compounded annually. Obviously, 2013 was a remarkable year for small cap stocks. Only one other time in the past sixteen years has the Russell 2000® Index gained more than 30% and that was in 2003, but that year’s gain followed a prior year loss of over 20%. By contrast, 2013’s rise came after a more than 16% gain in 2012. In this environment the Westport Select Cap Fund performed well. None of the year-end portfolio holdings declined in value. In fact, the largest negative impact (0.51 basis points) came from Forest Oil Corp., a position that was eliminated earlier in the year. Perhaps most rewarding to us was the excellent performance of our largest positions, each of which we have discussed in considerable detail in previous portfolio reviews. Universal Health Services, Inc., Class B shares, the Fund’s largest position, rose over 68% for the year and accounted for nearly 700 basis points of performance. The Fund’s second largest holding, Precision Castparts Corp., was up over 42% adding 418 basis points to the year’s return. And Willis Group Holdings plc, the third largest position, rose 33.6%, contributing 340 basis points. On a combined basis these three holdings represented nearly 32% of the Fund’s assets but accounted for 39% of the year’s gains. In addition, other holdings gained more than the Index and added in excess of 100 basis points to performance. United Rentals, Inc., the country’s largest equipment rental company, was up 71%, contributing 306 basis points; FEI Company, a manufacturer of electron microscopes, rose 61%, adding 355 basis points. PTC Inc., a leader in software used in product life cycle management, gained 57%, adding 141 basis points, and DeVry Education Group Inc., our remaining for-profit education company, rose 50% and added 235 basis points. 3 During the year we made a number of portfolio changes. In addition to Forest Oil Corp., positions in Carters, Inc., John Wiley & Sons, Inc., Class A shares, and General Communication, Inc., Class A shares were eliminated and Saks, Inc. was sold due to the company’s acquisition by Hudson’s Bay Company (the $16 takeover price compared to our cost of approximately $4.25 per share). One new position, Radian Group, Inc., was established. One of the largest private mortgage insurance companies, Radian Group, Inc. should benefit significantly from a recovery in the housing industry and from the Federal Housing Administration’s gradual pull-back from the mortgage insurance market. WESTPORT FUND The returns for the Westport Fund for 2013 were 28.54% and 28.72% for the Class R shares and the Class I shares, respectively, versus 34.76% for the Russell Midcap® Index. As noted earlier, QE3 initiated in September 2012 made risk more attractive and drove 2013 equity market results. The effect of QE3 on investment style and risk was most pronounced in the first quarter of 2013 and accounted for nearly all of the full year performance shortfall of the Westport Fund relative to the Russell Midcap® Index. In the final three quarters of 2013 the returns from the Westport Fund were 19.01% and 19.16% for the Class R shares and the Class I shares, respectively, similar to the 19.32% for the benchmark Index To isolate the effects of industry differences on an equity index, that index is often classified into ten industry sectors. From this perspective, the Westport Fund’s differential relative to the Russell Midcap® Index was in the Consumer Discretionary and Services sector with one-third of the shortfall the result of underweighting this sector in the portfolio and the remaining two-thirds attributable to underperformance of the Westport Fund’s holdings in this sector relative to those in the Russell Midcap Index. For a considerable period of time we believe there has been an insufficient number of companies in this sector with the desired combined characteristics of undervaluation and a measure of competitive insulation that would warrant their addition to the Westport Fund’s portfolio. The 45 portfolio holdings that were present in the portfolio for the entire year provided consistent results with only three recording negative returns. Of the 42 holdings with positive returns, 23 realized a return greater than the Russell Midcap® Index and 19 positions realized a return less than the Index. Losing positions in 2013 cost 146 basis points. The two largest negative contributions were a loss of 64 basis points from Teradata Corp. (data warehousing and analytics) and 45 basis points from American Eagle Outfitters, Inc. (teenage apparel). The largest positive contributor to portfolio performance was MasterCard, Inc., Class A shares (global payment solutions) at 186 basis points, followed by Precision Castparts Corp. (manufacturer of complex metal components), at 179 basis points. The third largest contributor was Universal Health Services, Inc., Class B shares (acute care hospitals and behavioral health centers), at 176 points. There were eight other portfolio holdings that contributed more than 100 basis points to the Fund’s performance in 2013 – Pall Corp. (filtration technologies), FedEx Corp. (integrated global freight network), FMC Corp. (agricultural chemicals and other specialty products), EOG Resources, Inc. (oil and natural gas exploration), Interpublic Group of Companies, Inc. (global advertising agencies), Checkpoint Software Technologies Ltd. (security software), PTC Inc. (product life cycle management software) and FEI Company (electron microscopes). During the fourth quarter, the shares of Rockwell Collins, Inc. were added to the portfolio based on the positive outlook for an information management service business that will be constructed from the product offerings of the company and new services made available through the recent purchase of ARINC Inc. During the year positions in Dr. Pepper Snapple Group, Inc., Chicago Bridge & Iron Company N.V., Cullen/Frost Bankers, Inc. and Texas 4 Instruments, Inc. were sold from the portfolio, primarily based on better future expected returns in other positions. The purchase of Lender Processing Services, Inc. by its former parent, Fidelity National Financial, Inc., was completed at the start of this year. The Westport Fund Class R share’s average annual return has outperformed that of the Russell Midcap® Index by nearly 200 basis points for the 16 years since its inception, 11.26% versus 9.27%, respectively. The Fund’s average annual return also compares favorably to the 6.34% average annual return for the Lipper Multi Cap Core Index, the category in which Lipper places The Westport Fund. The Westport Fund’s focus on the long term and on companies with attributes providing a measure of competitive advantage have been key factors in producing these results. CATEGORIZATION OF THE WESTPORT FUNDS BY MORNINGSTAR Some shareholders have questioned the recent classification of both the Westport Fund and the Westport Select Cap Fund by Morningstar into the same category. Morningstar’s categorization scheme assesses the market capitalizations of a fund’s holdings and based on the portfolio’s weighted average market capitalization classifies the fund as large, mid or small capiii. The substantial appreciation of a number of Westport Select Cap Fund’s holdings has transformed what were small cap companies into mid cap companies. (In fact, the year-end weighted average market cap of the portfolio’s holdings at the time they were purchased is $1.4 billion.) Shareholders should view this as fulfillment of the Westport Select Cap Fund’s investment objective. In comparing the Westport Fund to the Westport Select Cap Fund through sixteen years in operation, there are two characteristics which have remained and are likely to continue to remain quite different. First, the weighted average market cap of the Westport Fund should stay above that of the Westport Select Cap Fund whose initial purchases are smaller capitalization companies. At year end 2013 the weighted average market capitalization of the Westport Select Cap Fund was $8.2 billion versus $23.0 billion for the Westport Fund. Second, the Westport Select Cap Fund will have a smaller number of portfolio holdings than the Westport Fund under most market conditions since the latter has a larger universe of companies to select from. OUTLOOK “The combination of financial healing, greater balance in the housing market, less fiscal restraint, and, of course, continued monetary policy accommodation bodes well for U.S. economic growth in coming quarters,” Federal Reserve Board Chairman Ben Bernanke said in a Wall Street Journal interview on January 3, 2014. This is a more positive outlook than the Chairman has offered in a number of years. In addition, aggressive quantitative easing in Japan, renewed growth in the U.K., stabilization of Eurozone economies with the prospect of modest economic growth, and continued economic expansion in China with real GDP near 7% despite problems in the shadow banking portion of its financial system, suggest global growth in 2014 above that experienced in 2013. Economic strength domestically and globally should drive U.S. corporate earnings growth in 2014 despite added pressures on record high profit margins. A faster rate of economic expansion and the initiation of tapering for QE3 argue for higher long term interest rates. At the December 2013 Federal Open Market Committee meeting, members offered 2014 economic projections that included real GDP growth of 3.0% and 1.5% for PCEiv inflation. This argues for 4.5% nominal GDP growth and a 10 year Treasury bond yield above 4%. A one percentage point rise from the current low 3% interest rate on the 10 year Treasury 5 bond should not preclude a modest P/Eiv expansion this year from the starting level of approximately 15.4, based on expected Standard & Poor’s 500 Index (“S&P 500”) 2014 operating earnings. Price appreciation for the S&P 500 last year of 29.6% was approximately 7% from increased operating earnings with the remainder from a higher valuation of those earnings. With support from an improving global economy, S&P 500 operating earnings growth of 9% is projected for 2014. Despite the upward valuation adjustment last year, the possibility of a further higher valuation of corporate earnings plus growth in those earnings implies there is potential for another decent year of equity market returns. We would like to thank our shareholders for their continued confidence. Sincerely, Edmund H. Nicklin, Jr. Andrew J. Knuth i QE, QE3, or Quantitative Easing is an unconventional monetary policy whereby the Federal Reserve expands its balance sheet with the objective of stimulating the economy when standard policy has been ineffective. ii Basis Point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. iii Morningstar Category Rankings identifies funds based on their actual investment styles as measured by their underlying portfolio holdings over the past three years. If the fund is less than three years old, the category is based on the life of the fund. ©2013 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. iv Personal Consumption Expenditures (PCE) is a measure of price changes in consumer goods and services. v Price/earnings ratio (P/E) is the price of a stock divided by its earnings per share. The discussions included in this shareholder report may contain certain forward-looking statements about the factors that may affect performance of the Funds in the future, including the portfolio managers’ outlook regarding economic, market, political, and other factors relevant to investment performance. These statements are based on the portfolio managers’ expectations concerning certain future events and their expected impact on the Funds, and are current only through the date on the cover of this report. Forward-looking statements are inherently uncertain and are not intended to predict the future performance of the Funds. Actual events may cause adjustments in the portfolio managers’ strategies from those currently expected to be employed, and the outlook of the portfolio managers is subject to change. Any opinions of the Portfolio Managers are intended as such and not as statements of fact requiring affirmations. References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Funds may not necessarily hold these securities or investments today. There are special risks associated with small and mid-capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. 6 Westport Select Cap Fund (WPSRX) Representation of Portfolio Holdings December 31, 2013 (Unaudited) The illustration below provides the industry allocations for the Westport Select Cap Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products 20.2% Insurance 18.6% Business Products & Services 13.4% Industrial Services 12.0% Health Care Products & Services 11.8% Aerospace Products & Services 10.3% Consumer Products & Services 7.8% Security Products & Services 2.2% Banks & Thrifts/Financial Services 1.6% Oil & Gas Producers 1.3% Cash & Cash Equivalents 0.8% Total 100.0% 7 Westport Select Cap Fund (WPSRX) Comparison of the Change in Value of a $10,000 Investment in the Westport Select Cap Fund - Class R and the Russell 2000® Index Based on a $10,000 investment at December 31, 2003 Comparison of the Change in Value of a $10,000 Investment in the Westport Select Cap Fund - Class R and the Russell 2000® Index Based on a $10,000 investment at the Funds' inception date (December 31, 1997) i The charts above represent the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 20. 8 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS December 31, 2013 COMMON STOCKS — 99.2% Shares Market Value Aerospace Products & Services — 10.3% Precision Castparts Corp. $ Banks & Thrifts/Financial Services — 1.6% Banner Corp. Business Products & Services — 13.4% CACI International, Inc.(a) PTC, Inc.(a) Synopsys, Inc.(a) Consumer Products & Services — 7.8% Big Lots, Inc.(a) Darden Restaurants, Inc. Orient-Express Hotels Ltd. - Class A(a) Health Care Products & Services — 11.8% Universal Health Services, Inc. - Class B Industrial Services — 12.0% DeVry, Inc. United Rentals, Inc.(a) Industrial Specialty Products — 20.2% FEI Company IPG Photonics Corp.(a) QLogic Corp.(a) Rofin-Sinar Technologies, Inc.(a) Rogers Corp.(a) Insurance — 18.6% Arthur J. Gallagher & Company Brown & Brown, Inc. Radian Group, Inc. Willis Group Holdings plc Oil & Gas Producers — 1.3% Stone Energy Corp.(a) Security Products & Services — 2.2% Checkpoint Systems, Inc.(a) TOTAL COMMON STOCKS (Cost $153,711,371) $ 9 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2013 MONEY MARKETS — 4.4% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $19,013,150) $ TOTAL INVESTMENT SECURITIES — 103.6% (Cost $172,724,521) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (3.6)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 10 Westport Fund (WPFRX) Representation of Portfolio Holdings December 31, 2013 (Unaudited) The illustration below provides the industry allocations for the Westport Fund. Industry Allocation (% of Net Assets) Business Products & Services 17.5% Industrial Specialty Products 16.1% Chemicals 11.3% Health Care Products & Services 9.2% Oil & Gas Producers 7.6% Consumer Products & Services 6.5% Aerospace Products & Services 6.3% Banks & Thrifts/Financial Services 5.7% Medical Products & Services 5.6% Broadcasting/Cable TV/Advertising 4.8% Other Holdings 8.9% Cash & Cash Equivalents 0.5% Total 100.0% 11 Westport Fund (WPFRX) Comparison of the Change in Value of a $10,000 Investment in the Westport Fund - Class R and the Russell Midcap® Index Based on a $10,000 investment at December 31, 2003 Comparison of the Change in Value of a $10,000 Investment in the Westport Fund - Class R and the Russell Midcap® Index Based on a $10,000 investment at the Funds' inception date (December 31, 1997) i The charts above represent the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Fund commenced operations on February 9, 2001. For the total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 22. ii Performance of the Class R shares reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. 12 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS December 31, 2013 COMMON STOCKS — 99.5% Shares Market Value Aerospace Products & Services — 6.3% Precision Castparts Corp. $ Rockwell Collins, Inc. Banks & Thrifts/Financial Services — 5.7% MasterCard, Inc. - Class A State Street Corp. WSFS Financial Corp. Broadcasting/Cable TV/Advertising — 4.8% Interpublic Group of Companies, Inc. Time Warner, Inc. Business Products & Services — 17.5% CA, Inc. CACI International, Inc.(a) Check Point Software Technologies Ltd.(a) Copart, Inc.(a) Lender Processing Services, Inc. PTC, Inc.(a) Synopsys, Inc.(a) Teradata Corp.(a) Trimble Navigation Ltd.(a) Chemicals — 11.3% Agrium, Inc. Air Products & Chemicals, Inc. Albemarle Corp. FMC Corp. Praxair, Inc. Consumer Products & Services — 6.5% American Eagle Outfitters, Inc. McCormick & Company, Inc. PetSmart, Inc. Ross Stores, Inc. Health Care Products & Services — 9.2% AbbVie, Inc. CVS Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B 13 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2013 COMMON STOCKS — 99.5% (Continued) Shares Market Value Industrial Services — 2.2% Republic Services, Inc. $ Industrial Specialty Products — 16.1% Amphenol Corp. FEI Company International Rectifier Corp.(a) MSC Industrial Direct Company, Inc. - Class A Nordson Corp. Pall Corp. W.W. Grainger, Inc. Insurance — 2.5% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 5.6% Abbott Laboratories Charles River Laboratories International, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 7.6% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Stone Energy Corp.(a) Oil & Gas Services — 0.7% Core Laboratories N.V. Transportation — 2.6% FedEx Corp. Utilities — 0.9% Entergy Corp. TOTAL COMMON STOCKS (Cost $400,145,803) $ 14 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2013 MONEY MARKETS — 1.1% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $7,784,069) $ TOTAL INVESTMENT SECURITIES — 100.6% (Cost $407,929,872) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.6)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 15 THE WESTPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES December 31, 2013 Westport Select Cap Fund Westport Fund ASSETS Investment securities: At acquisition cost $ $ At market value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Receivable for securities sold — Other assets TOTAL ASSETS LIABILITIES Dividends payable Payable for capital shares redeemed Payable to Adviser (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net realized gain from security transactions — Net unrealized appreciation on investments Net assets $ $ PRICING OF CLASS R SHARES Net assets attributable to Class R shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets attributable to Class I shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 16 THE WESTPORT FUNDS STATEMENTS OF OPERATIONS For the Year Ended December 31, 2013 Westport Select Cap Fund Westport Fund INVESTMENT INCOME Dividends $ $ TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Transfer agent fees, Class I (Note 4) Transfer agent fees, Class R (Note 4) Shareholder servicing fees, Class R (Note 4) Administration and accounting services fees (Note 4) Shareholder reporting costs Professional fees Other expenses Trustees' fees and expenses Registration fees, Class R Registration fees, Class I Insurance expense Custodian fees Compliance fees and expenses TOTAL EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ (1) Net of foreign taxes withheld of $24,335. See accompanying notes to financial statements. 17 THE WESTPORT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Westport Select Cap Fund Westport Fund For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, FROM OPERATIONS: Net investment income (loss) $ ) $ ) $ ) $ Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: From investment income, Class R — — — ) From investment income, Class I — — — ) From realized gains, Class R ) From realized gains, Class I ) Decrease in net assets from distributions to shareholders ) FROM CAPITAL SHARE TRANSACTIONS: CLASS R Proceeds from shares sold Reinvested Dividends Payments for shares redeemed ) Net increase (decrease) in net assets from Class R share transactions ) ) ) CLASS I Proceeds from shares sold Reinvested Dividends Payments for shares redeemed ) Net increase (decrease) in net assets from Class I share transactions ) ) ) Net increase (decrease) in net assets from capital share transactions ) ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of year End of year $ See accompanying notes to financial statements. 18 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Class R For the Year Ended December 31, 2013 For the Year Ended December 31, 2012 For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 For the Year Ended December 31, 2009 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net realized gains ) ) ) — ) Total distributions ) ) ) — ) Net asset value at end of year $ Total Return % % )% % % Net assets at end of year (000’s) $ Ratio of total expenses to average net assets % Ratio of net investment loss to average net assets )% )% )% )% )% Portfolio turnover rate 2
